Citation Nr: 0525988	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  04-21 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
bilateral knee injury, to include bilateral knee replacement 
for osteoarthritis.

2.  Entitlement to service connection for the residuals of a 
right hip injury, to include hip replacement for 
osteoarthritis.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The appellant had active military service from September 1963 
to September 1966.  The appellant also retired after service 
in the New Jersey Army National Guard from February 1975 to 
June 1996.  This case comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office in Newark, New Jersey (RO).


FINDINGS OF FACT

1.  There is a current diagnosis of status post bilateral 
knee replacement and status post right hip replacement for 
osteoarthritis of the affected joints.  

2.  Service medical records do not reveal that the appellant 
experienced any injury of the knees or right hip, nor was he 
diagnosed with, or treated for, any knee or right hip 
disorder, during any period of service.  

3.  The current bilateral knee and right hip disorders are 
not shown by the medical evidence of record to be related to 
the appellant's periods of military duty, or to any incident 
therein. 


CONCLUSION OF LAW

The residuals of a bilateral knee injury and a right hip 
injury, to include replacement for osteoarthritis, were not 
incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 101, 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  The RO provided the appellant the required 
notice with respect to his claims in a letter dated December 
2002, which was prior to the June 2003 rating decision.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained the appellant's medical 
records and he has been accorded a VA Compensation and 
Pension examination.  Thus, VA's duty to assist has been 
fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not 


harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  In this case, however, as there is no evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  See also Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

Initially, the Board must note that the term "veteran" 
means a person who served in the active military, naval, or 
air service, and who was discharged or released under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.1(d) (2004).

Active military, naval, and air service includes full-time 
active duty; any period of active duty for training during 
(ACDUTRA) which the individual concerned was disabled from a 
disease or injury incurred or aggravated in the line of duty; 
and any period of inactive duty training (INACDUTRA) during 
which the individual concerned was disabled from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a) (2004).

The appellant had active military service from September 1963 
to September 1966.  The appellant also retired after service 
in the National Guard from February 1975 to June 1996.  The 
appellant claims that he experienced an injury to his knees 
and his right hip during a period of ACDUTRA during his 
service in the New Jersey Army National Guard.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The appellant claims that he fell from the back of a truck 
during a period of ACDUTRA in the New Jersey Army National 
Guard and injured both of his knees and his right hip.  In a 
letter dated December 2001 and at his hearing before the 


Board in January 2005, the appellant indicated that the 
injury occurred in the summer of 1975, while on the VA Form 
21-526 filed in September 2002, the appellant indicated that 
this injury occurred in July 1979.  In his July 2003 Notice 
of Disagreement, he indicated that the injury occurred in the 
summer of 1987.  The appellant also testified in January 
2005, that he was treated by the company medic who put him on 
light duty.  

In December 2002, a VA examination of the appellant was 
conducted.  The appellant reported to the examiner that he 
sustained an injury to his knees and right hip during ACDUTRA 
in the National Guard "around 1978 or 1980 when he fell out 
of the back of a 5-ton truck."  He also reported retiring on 
Social Security Disability benefits in 2000 after working 30 
years as a bricklayer.  The examiner noted that the appellant 
had had right hip replacement surgery in 1999 and bilateral 
knee replacement surgery in 2000, to treat osteoarthritis of 
the affected joints.  The prostheses were verified by x-ray 
examination.  

That the appellant has current disabilities, in the form of 
osteoarthritis of the knees and right hip that have required 
surgical replacement of the joints with prostheses, is not at 
issue.  Rather, the issue at question is whether these 
disabilities are related to any period of military service.  

The RO has obtained the appellant's service medical records 
for his period of active military service from 1963 to 1969 
and his period of National Guard Service from 1975 to 1996.  
There is no medical evidence that the appellant had any knee 
or hip injury during his period of active service from 1963 
to 1969.  Specifically, there is no evidence that the 
appellant had any complaints of, or treatment for, any knee 
or hip pain or injury during this period of service.  

The RO also obtained the appellant's service medical records 
from his period of National Guard Service from 1975 to 1996.  
There is no evidence in any of the service medical records 
that the appellant was treated for an injury of the knees or 
right hip.  The appellant's National Guard service medical 
records include numerous quadrennial physical examination 
reports spanning his entire period of National 


Guard service.  None of these examination reports reveals any 
abnormality of the appellant's knees or hips.  An examination 
report dated March 1989, which is subsequent to all dates 
that the appellant indicates his injuries occurred, reveals 
that the appellant's lower extremities were "normal."  On 
the accompanying report of medical history the appellant did 
not indicate that he had any knee or hip symptoms.  

The preponderance of the evidence is against the appellant's 
claims for service connection for the residuals of injuries 
to the knees and right hip.  The appellant has testified that 
he injured his knees and right hip during a fall while on 
ACDUTRA.  He has also submitted a statement from R.O. who 
served with the appellant and witnessed the appellant fall 
from a truck.  The appellant and R.O. are competent to 
establish the occurrence of an injury.  However, the 
statements and testimony of the appellant and the lay 
statement from R.O. are not competent evidence to establish 
the etiology of his current disorders.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  As 
there is no evidence that the appellant or R.O. is a 
physician, they are not competent to make a determination 
that his current bilateral knee and right hip disorders are 
the result of an injury during a period of military service 
rather than the result of any other cause.  See Espiritu, 
2 Vet. App. at 495; Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

There is no evidence in the service medical records of the 
appellant ever sustaining any injury the knees or right hip, 
and all the service medical evidence dated subsequent to the 
last possible date of the claimed injury reveal no 
abnormality of the knees or right hip.  Finally, there is 
medical evidence of current bilateral knee and right hip 
disabilities, but there is no competent medical evidence 
linking those disabilities to any period of service, or to 
any incident therein.  Accordingly, service connection for a 
bilateral knee disorder and a right hip disorder is not 
warranted.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's 


claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the residuals of a bilateral knee 
injury and a right hip injury is denied. 



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


